Title: Statement of Editorial Policy, 24 July 1740
From: Franklin, Benjamin
To: 


George Whitefield’s doctrine and eloquence had sensational effects throughout the colonies. One of those who resisted him, strongly disapproving his excessive religious emotionalism, was Ebenezer Kinnersley, a Baptist lay preacher in Philadelphia. In a sermon on July 6, 1740, Kinnersley expressed abhorrence of “Enthusiastick Ravings ... that ... proceed not from the Spirit of God; for our God is a God of Order, and not of such Confusion....” These sentiments gave great offense, some of the congregation stormed out of the meeting-house “in a most disorderly and tumultuous Manner,” and Kinnersley was denounced as an enemy of the Reformation, a tool of Satan, and an opposer of the doctrine of Christ. He refused to recant and apologize, and on July 12 the church forbade him to preach again. On July 15 he wrote a strongly-worded defense and justification that concluded with a savage attack on Jenkin Jones, the regular minister of the Philadelphia Baptists. Franklin printed this defense, entitled “A Letter ... to a Friend in the Country,” as a Postscript to the Gazette, July 24, prefacing it with his own justification for doing so.
 
It is a Principle among Printers, that when Truth has fair Play, it will always prevail over Falshood; therefore, though they have an undoubted Property in their own Press, yet they willingly allow, that any one is entitled to the Use of it, who thinks it necessary to offer his Sentiments on disputable Points to the Publick, and will be at the Expence of it. If what is thus publish’d be good, Mankind has the Benefit of it: If it be bad (I speak now in general without any design’d Application to any particular Piece whatever) the more ’tis made publick, the more its Weakness is expos’d, and the greater Disgrace falls upon the Author, whoever he be; who is at the same Time depriv’d of an Advantage he would otherwise without fail make use of, viz. of Complaining, that Truth is suppress’d, and that he could say MIGHTY Matters, had he but the Opportunity of being heard.
The Printers of this City have been unjustly reflected on, as if they were under some undue Influence, and guilty of great Partiality in favour of the Preaching lately admir’d among us, so as to refuse Printing any Thing in Opposition to it, how just or necessary soever. A Reflection entirely false and groundless, and without the least Colour of Fact to support it; which all will be convinc’d of when they see the following Piece from one Press, and the Rev. Mr. Cummings’s Sermons against the Doctrines themselves, from the other.

Englishmen thought it an intolerable Hardship, when (tho’ by an Act of their own Parliament) Thoughts, which should be free, were fetter’d and confin’d, and an Officer was erected over the Nation, call’d a Licenser of the Press, without whose Consent no Writing could be publish’d. Care might indeed be taken in the Choice of this Officer, that he should be a Man of great Understanding, profound Learning, and extraordinary Piety; yet, as the greatest and best of Men may have some Errors, and have been often found averse to some Truths, it was justly esteem’d a National Grievance, that the People should have Nothing to read but the Opinions, or what was agreeable to the Opinions of ONE Man. But should every petty Printer (who, if he can read his Hornbook, may be thought to have Learning enough to qualify him for his own Sphere) presume to erect himself into an Officer of this kind, and arbitrarily decide what ought and what ought not to be published, much more justly might the World complain. ’Tis true, where Invectives are contain’d in any Piece, there is no good-natur’d Printer but had much rather be employ’d in Work of another kind: However, tho’ many personal Reflections be interwoven in the following Performance, yet as the Author (who has subscrib’d his Name) thought them necessary, to vindicate his own Conduct and Character, it is therefore hoped, on that Consideration, the Reader will excuse the Printer in publishing them.
